Citation Nr: 0607588	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-11 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the above claim.

The veteran has also submitted a claim for an increased 
rating for his service connected chronic lumbago, currently 
rated at 40 percent.  This claim is referred to the RO for 
appropriate action.

In April 2005, the veteran was afforded a personal hearing 
before the undersigned at the local RO.  A transcript of the 
hearing is of record.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's diabetes mellitus is due to exposure to Agent 
Orange during active duty in South Korea or is otherwise 
related to service.


CONCLUSION OF LAW

Service connection for diabetes mellitus, including as due to 
exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in July 2002 and July 2004.  The 
veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current diabetes mellitus disability 
is associated with an established event, injury, or disease 
in service; manifested during an applicable presumptive 
period; or otherwise associated with military service.  See 
38 C.F.R. § 3.159(c)(4)(C); see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 
370 (2002).  The duty to notify and assist having been met by 
the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.



II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes 
mellitus, becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of diabetes mellitus in 
service.  There is also no evidence that the veteran was 
diagnosed as having diabetes mellitus within one year of his 
service.  Indeed, treatment records from F. Ray, M.D., show 
that the veteran was first diagnosed as having diabetes, type 
II in January 2002.  The veteran does not contend otherwise.  
There is also no competent medical evidence linking the 
veteran's diabetes mellitus to his active military service.  
As such, the Board finds that service connection for diabetes 
mellitus is not warranted on a direct basis or under the 
presumptive basis r of 38 C.F.R. § 3.309(a).  Consideration 
of the veteran's appeal does not stop here, however.  The 
veteran asserts that his diabetes mellitus is the result of 
his in-service exposure to herbicide agents (Agent Orange).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within one year, 
and respiratory cancers within 30 years, after the last date 
on which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  
This does not mean that only veterans with Vietnam service 
during the Vietnam era may obtain service connection for 
diseases related to herbicide exposure.  Rather, direct 
service connection may be established when a disease is 
claimed to have been caused by exposure in locations other 
than Vietnam.  38 C.F.R. 3.303(d); See also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The veteran does not argue (and the record does not show) 
that he served in the Vietnam, which would potentially 
entitle him to presumptive service connection for diabetes 
mellitus.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. § 
3.307(a)(6)(ii).  Rather, he primarily contends that he was 
exposed to Agent Orange during active duty in South Korea and 
that as a result, he subsequently developed diabetes 
mellitus.

The veteran's service personnel records have been associated 
with the claims file.  His DA Form 20 indicates that he had 
active duty in South Korea as a clerk from November 24, 1967, 
to December 11, 1968.  The veteran was attached to the 802nd 
Engineering Battalion for the entire period.

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration (VBA), which was posted in 
September 2003, the Department of Defense (DOD) has confirmed 
that Agent Orange was used along the Demilitarized Zone (DMZ) 
from April 1968 through July 1969 to defoliate the fields of 
fire between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the "civilian control line."  There is no indication that 
the herbicide was sprayed in the DMZ itself.  Both the 2nd 
and 7th Infantry Divisions, United States Army, had units in 
the affected area at the time Agent Orange was being used.  
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12, 056.

Here, there is no evidence that the veteran served in one the 
military divisions that is believed to have been exposed to 
herbicides in Korea.  Further, while he served with an 
engineer troop in South Korea, there is no evidence that the 
veteran's particular unit (the 802nd) was exposed to Agent 
Orange.  Personnel records also fail to show that the veteran 
served in the DMZ.  The nature of the veteran's military 
occupational specialty (a clerk) also weighs against the 
likelihood that he was engaged in any activity that involved 
the use or handling of Agent Orange.  In sum, the veteran has 
proffered no evidence to support his assertion that he was 
exposed to herbicide agents during his service in Korea.  The 
presumptions outlined in 38 C.F.R. § 3.309(e) therefore do 
not apply.  See MR21- 1MR, Part VI, Chapter 2, Section B. As 
exposure to Agent Orange (herbicides) cannot be established, 
and because no medical opinion has been provided that links 
the veteran's diabetes mellitus to his active service, the 
claim for service connection for diabetes mellitus must be 
denied.

To the extent that the veteran himself has claimed he 
currently has diabetes mellitus arising from exposure to 
herbicides or otherwise related to active duty, the Board 
notes that as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran's diabetes mellitus, which was first 
diagnosed years after separation, is related to service or is 
due to exposure to herbicides.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
M. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


